                Case 2:20-cv-03508-AB Document 13 Filed 12/14/20 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                     Eastern District of Pennsylvania
                                            U.S. Court House
                                        Independence Mall West
                                            601 Market Street
                                      Philadelphia, PA 19106-1797
                                              267-299-7431


                                             December 14, 2020

NOTICE OF TELEPHONE CONFERENCE:

RE:    HOUGH et al v. CITY OF PHILADELPHIA et al
       C.A. No. 20-3508

Counsel,

Please be advised that a telephone conference is scheduled for January 25, 2021 at 10:30 AM. Call-in details
will follow via e-mail.




                                                         s/Joseph B. Walton
                                                         ______________________
                                                         Joseph B. Walton
                                                         Civil Deputy to Judge Brody



      COPIES SENT VIA ECF ON 12/14/2020
